IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10784
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOEL ANTHONY JACKSON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CR-174-A-1
                      --------------------
                         March 25, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joel Anthony Jackson (“Jackson”) appeals his sentence for

being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).   Jackson argues that his

previous convictions for unauthorized use of a motor vehicle and

theft of a vehicle are not crimes of violence and should not have

been considered for sentencing enhancement purposes under

U.S.S.G. §§ 2K2.1 and 4B1.2.   The Government concedes that

Jackson’s previous convictions are not crimes of violence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10784
                               -2-

     In United States v. Charles, 301 F.3d 309, 314 (5th Cir.

2002)(en banc), this court held that a crime is a “crime of

violence” under § 4B1.2(a)(2) “only if, from the face of the

indictment, the crime charged or the conduct charged presents a

serious potential risk of injury to a person.”   It is impossible

to review the Jackson’s prior indictments under this standard

because they are not present in the record.   Therefore, we VACATE

Jackson’s sentence and REMAND to the district court for

resentencing consistent with the decision in Charles.     See United

States v. Lee, 310 F.3d 787, 791 (5th Cir. 2002).

     VACATED and REMANDED FOR RESENTENCING.